Citation Nr: 9929535	
Decision Date: 10/14/99    Archive Date: 10/21/99

DOCKET NO.  94-40 696	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for degenerative disc 
disease of the lumbar spine.  

2.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).

3.  Entitlement to an increased evaluation for low back 
strain, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A.D. Jackson, Counsel


INTRODUCTION

The veteran served on active duty from September 1967 to 
September 1971.  He served in Vietnam from July 1969 to 
February 1970 and October 1970 to October 1971.  This matter 
came before the Board of Veterans' Appeals (Board) on appeal 
from rating decisions of the St. Petersburg, Florida, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).


FINDINGS OF FACT

1.  The record does not contain competent evidence of a nexus 
between a current degenerative disc disease of the lumbar 
spine disability and injury or disease during the veteran's 
active service.  

2.  The veteran did not engage in combat with the enemy 
during his period of military service.

3.  The record does not contain credible supporting evidence 
of the occurrence of the claimed in-service stressors.

4.  The service-connected low back strain is manifested 
primarily by complaints of pain and slight limitation of 
motion, without evidence of muscle spasm on extreme forward 
bending or unilateral loss of lateral spine motion in a 
standing position.



CONCLUSIONS OF LAW

1.  The appellant has not submitted evidence of a well-
grounded claim for service connection for degenerative disc 
disease of the lumbar spine.  38 U.S.C.A. § 5107 (West 1991); 
38 C.F.R. § 3.303 (1998).

2.  PTSD was not incurred in active military service.  38 
U.S.C.A. §§ 1131 (West 1991); 38 C.F.R. §§ 3.303, 3.304 
(1998).

3.  The criteria for a disability rating in excess of 
10 percent for low back strain have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. Part 4, 
Diagnostic Codes 5292, 5295 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Degenerative Disc Disease

The veteran claims that he developed a degenerative disorder 
of the lumbar segment of the spine during military service.  
He points out that he was involved in a motor vehicular 
accident in which he was bounced around the cab of his truck.  
Moreover, his military duties involved jumping down poles 
with spiked shoes.  He maintains that as a result of his 
injury and military duties, he eventually developed 
degenerative disc disease of the lumbar spine within the last 
few years. 

Under 38 U.S.C.A. § 5107(a), a claimant has the duty to 
submit evidence that a claim is well grounded.  The evidence 
must justify a belief by a fair and impartial individual that 
the claim is plausible.  38 U.S.C.A. § 5107(a).  In Tirpak v. 
Derwinski 2 Vet. App. 609 (1992), the United States Court of 
Veterans Appeals (now the United States Court of Appeals for 
Veterans Claims, hereinafter the Court) held that the 
appellant in that case had not presented a well-grounded 
claim as a matter of law.  The Court pointed out that, unlike 
civil actions, the VA benefits system requires more than an 
allegation; the claimant must submit supporting evidence.  
Tirpak, 2 Vet. App. at 611.  The evidentiary assertions by 
the appellant must be accepted as true for the purposes of 
determining whether a claim is well grounded, except where 
the evidentiary assertion is inherently incredible or beyond 
the competence of the person making the assertion.  See King 
v. Brown, 5 Vet. App. 19 (1993).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 1991).  Service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service. 38 
C.F.R. § 3.303(d) (1998).  

The three elements of a "well grounded" claim for service 
connection are: (1) evidence of a current disability as 
provided by a medical diagnosis; (2) evidence of incurrence 
or aggravation of a disease or injury in service as provided 
by either lay or medical evidence, as the situation dictates; 
and, (3) a nexus, or link, between the in-service disease or 
injury and the current disability as provided by competent 
medical evidence.  See Caluza v. Brown, 7 Vet. App. 498, 506 
(1995) aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996); see 
also 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303 (1998).

In regard to the first element of Caluza, evidence of a 
current disability, a May 1993 magnetic resonance imaging 
(MRI) report shows a diagnosis of degenerative disc disease 
at the L4-L5 level.  This satisfies the first element of 
Caluza.

Concerning the second requirement, that is, evidence of 
disease or injury in service, the veteran's service medical 
records relate that he was treated on several occasions for 
low back pain and low back strain.  In October and November 
1967, he received pain medication for complaints of right 
lumbar pain.  In March 1969, he was given a massage and pain 
medication for mild lumbosacral strain.  In August 1969, he 
received pain medication after complaining of back pain and 
muscle spasm for the previous four days.  On examination, 
there was tenderness in the right paraspinal area at the L2-
L3 level as well as pain on range of motion studies.  There 
were no neurological deficits, the straight leg raising was 
negative and he had full range of motion.  The diagnostic 
impression was back sprain.  In December 1970, he was given 
pain medication for low back pain with muscle spasm.  The X-
ray results were negative.  In June 1971, the veteran 
complained of back pain.  He indicated that he fell off a 
pole.  He was put on profile and treated with heat.  Later 
that month, he continued to complain and was treated in the 
whirlpool.  The next month, on examination he had minimal 
tenderness on palpation of the back.  On toe touch, there was 
pain in the back.  He was put on profile.  Low back strain 
was noted on the July 1971 separation examination.  

The veteran's administrative service record shows that he was 
involved in a motor vehicular accident in which he veered off 
the road in order to avoid hitting a vehicle.  He traveled 
approximately 25 feet and struck a 42-inch cement pole.  It 
should be pointed out that the veteran was granted service 
connection for low back strain in October 1971.  

The veteran's problem with presenting a well-grounded claim 
arises with the third element: competent medical evidence of 
a nexus, or link, between his military service and his lumbar 
spine degenerative disc disease.  Although he asserts that 
degenerative disc disease of the lumbar segment of the spine 
is related to military service, his own assertions are of 
little probative value and do not serve to establish a well-
grounded claim.  The Court has held that, where the 
determinative issues involve medical causation or diagnosis, 
competent medical evidence is required.  Grottveit v. Brown, 
5 Vet. App. 91 (1993).  In fact, the only medical opinions of 
record are statements from the veteran's private physicians 
who have indicated that the veteran's current low back 
problems are due to industrial accidents that occurred in 
1990 and 1992.  

A private physician, P.J. Miller, M.D. noted in a May 1991 
letter to an insurance company that the veteran reported that 
he developed back pain after he slipped on stairs at work, 
hitting his back.  The physician noted that a December 1990 
MRI revealed a bulging disc at the L4-L5 level and X-ray 
revealed degenerative changes at the L4-L5 and L5-S1 levels.  
The physician concluded that these findings were causally 
related to his accident.  

A second private physician, D. Forman, M.D., in a letter to 
the veteran's insurance company dated in August 1992, stated 
that the veteran reported that he slipped on stairs at work 
in September 1990 and developed back pain.  This physician 
also concluded that the veteran's back problems were related 
to the industrial accident.  

Furthermore, in an August 1993 letter to the veteran's 
insurance company a private physician, P.A. Robbins, M.D., 
reported that the veteran injured his lower back at his place 
of employment while lifting a box in August 1992.  In an 
October 1993 letter to the veteran's legal counsel, the 
veteran's chiropractor, M.S. Heffron, indicated that the 
veteran's lumbar spine problems were related to this second 
industrial accident that occurred in August 1992. 

It is noted that the veteran submitted office notes from his 
private physician, T.J. Broderick, M.D., pointing out that 
this physician believed that his disc problems had been 
ongoing for several years.  Dr. Broderick reported in an 
October 1993 clinical entry that there was osteophyte disc 
formation at the L4-L5 level.  The physician commented: "I 
would have a tendency to think that this might be an old hard 
disc."  In a second clinical notation dated in March 1994, 
the physician commented: 

[The veteran] asks me how old I thought 
this disc was, and I told him that I 
thought that he was working on 
degenerating this disc at least fifteen 
years.  That would be the minimum.  

While this physician has indicated that the veteran's disc 
problems have been ongoing for a number of years, he did not 
specifically relate this disease to his military service, 
specifically to an injury or disease therein.  Further, the 
approximation of the beginning of the disc degeneration would 
indicate that the veteran's disability had its onset in 1979, 
which is still some eight years subsequent to his service 
discharge. 

In summary, the appellant failed to present competent medical 
evidence providing a nexus between the degenerative disc 
disease and disease or injury during military service.  
Accordingly, the Board concludes that he has not met his 
burden of presenting a well-grounded claim for service 
connection for degenerative disc disease of the lumbar spine. 

When a claim is not well grounded, VA does not have a 
statutory duty to assist a claimant in developing facts 
pertinent to the claim, but VA may be obligated under 
38 U.S.C.A. § 5103(a) to advise a claimant of evidence needed 
to complete his application.  This obligation depends on the 
particular facts of the case and the extent to which the 
Secretary has advised the claimant of the evidence necessary 
to be submitted with a VA benefits claim.  Robinette v. 
Brown, 8 Vet. App. 65, 77-80 (1995).  Here, the RO fulfilled 
its obligation under section 5103(a) in a statement of the 
case (SOC) and in an supplemental statement of the case 
(SSOC) that informed the veteran of the reasons his claim had 
been denied.  Also, by this decision, the Board informs the 
appellant of the type of evidence needed to make his claim 
well grounded.  Unlike the situation in Robinette, he has not 
put VA on notice of the existence of any specific, particular 
piece of evidence that, if submitted, could make his claim 
well grounded.

Although the RO did not specifically state that it denied his 
claims on the basis that they were not well grounded, the 
Board concludes that this was not prejudicial to the veteran.  
See Edenfield v. Brown, 8 Vet. App. 384 (1995) (when the 
Board decision disallows a claim on the merits and the Court 
finds the claim to be not well grounded, the appropriate 
remedy is to affirm, rather than vacate, the Board's 
decision, on the basis of nonprejudicial error).


II.  PTSD

The veteran contends that service connection is warranted for 
PTSD.  He claims that he experienced stressors during his 
tour in Vietnam and that those stressors brought on his 
currently diagnosed PTSD.  The symptoms include increased 
irritability, nightmares, panic attacks, and sleep 
impairment.  

Service connection for PTSD requires medical evidence 
establishing a clear diagnosis of the condition, credible 
supporting evidence that the claimed inservice stressor 
actually occurred, and a link, established by medical 
evidence, between current symptomatology and the claimed 
inservice stressor.  38 C.F.R. § 3.304(f) (1998).  If the 
claimed in-service stressor is related to combat, service 
department evidence that the veteran engaged in combat or 
that the veteran was awarded a combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed in- service stressor. Id.

The elements required to establish service connection for 
PTSD are (1) a current, clear medical diagnosis of PTSD, 
which is presumed to include both the adequacy of the PTSD 
symptomatology and the sufficiency of a claimed inservice 
stressor; (2) credible supporting evidence that the claimed 
inservice stressor actually occurred; and (3) medical 
evidence of a causal nexus, or link, between the current 
symptomatology and the specific claimed inservice stressor.  
38 C.F.R. § 3.304(f) (1998); Cohen v. Brown, 10 Vet. App. 
128, 138 (1997).  For the purposes of establishing service 
connection, a stressor is a traumatic event (1) to which the 
veteran was exposed during active service and in which the 
veteran "experienced, witnessed, or was confronted with an 
event or events that involved actual or threatened death or 
serious injury, or a threat to the physical integrity of self 
or others"; and (2) which produced in the veteran a response 
involving intense fear, helplessness, or horror.  Cohen, at 
141 (citing the Diagnostic and Statistical Manual of Mental 
Disorders (4th ed., 1994) (DSM-IV)).  

With regards to the first element, the report of a November 
1994 VA examination contains a diagnosis of PTSD.  This is 
based on the veteran's recitation of experiences during 
military service in Vietnam.  As the veteran is competent to 
relate what he experienced, his statements would be competent 
evidence of the second element of a well-grounded claim.  
Furthermore, as the diagnosis of PTSD was based on the 
veteran's statements concerning what he experienced in 
Vietnam, the diagnosis also provides competent evidence of a 
nexus between the reported in-service events and the current 
diagnosis.

Although the evidence must be accepted at face value for the 
purpose of determining whether the claim is well grounded, 
the Board must weigh and balance the evidence before granting 
service connection.  In so doing, the Board concludes that 
the veteran does not meet the requirements for a grant of 
service connection for PTSD.  

The medical evidence of record shows that in October 1993, 
the veteran sought VA treatment.  He reported that he was 
unemployed due to his back disability and did not want to 
resume drug use.  He wanted to make better use of his time.  
VA outpatient records dated in November 1993, reflect that 
the Minnesota Multiphasic Personality Inventory (MMPI-2) and 
the Mississippi Scale for Combat-Related Post-Traumatic 
Stress Disorder were administered.  PTSD was first diagnosed 
in a January 1994 VA outpatient report. 

A letter dated in June 1994 from a social worker at the 
Orlando Veterans Center reported that the veteran had some 
elements of PTSD and his treatment plan called for more 
intensive assessment of intensity and impact.

In November 1994, the veteran underwent VA psychological 
examination.  The veteran reported his social and military 
history as well as his current symptoms.  The diagnosis was 
PTSD.

As for the medical evidence of record indicating a diagnosis 
of PTSD, the Board has the duty to assess the credibility and 
weight to be given to the evidence.  Wood v. Derwinski, 1 
Vet. App. 190 (1991); Wilson v. Derwinski, 2 Vet. App. 614 
(1992). The Board finds that the medical evidence favoring 
the veteran's claim was based predominantly on the history 
provided by the veteran, which has been found to be 
unreliable.  When a medical opinion relies at least partially 
on the veteran's rendition of his own medical history, the 
Board is not bound to accept the medical conclusions as they 
have no greater probative value than the facts alleged by the 
veteran. Swann v. Brown, 5 Vet. App. 229, 233 (1993).  
Likewise, medical statements, which accept a veteran's 
reports as credible and relate his PTSD to events experienced 
in service do not constitute the requisite credible evidence 
of a stressor.  Moreau v. Brown, 9 Vet. App. 389 (1996).  
This is mainly in light of the fact that the history recorded 
by the examiner, as reported by the veteran, is inconsistent 
with the service medical records, as discussed below. 

The Board must address the question of whether the veteran 
experienced stressors in service.  The question of whether 
the appellant was exposed to a stressor in service is a 
factual determination and VA adjudicators are not bound to 
accept such statements simply because treating medical 
providers have done so.  Wood v. Derwinski, 1 Vet. App. 190 
(1991) (affirmed on reconsideration, 1 Vet. App. 406 (1991)).

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a claim of 
entitlement to service connection for PTSD will vary 
depending on whether or not the veteran "engaged in combat 
with the enemy."  See Hayes v. Brown, 5 Vet. App. 60 (1993).  
The claimant's assertions that he "engaged in combat with the 
enemy" are not sufficient, by themselves, to establish this 
fact.  The record must first contain recognized military 
citations or other supportive evidence to establish that he 
"engaged in combat with the enemy." 

Review of the record reflects that the veteran's DD Form 214 
(Report of Transfer or Discharge), contains no reference to 
any combat citations.  Likewise, the administrative records 
now on file do not show that the veteran was entitled to 
receive the Purple Heart Medal, the Combat Action Ribbon, or 
other awards or decorations appropriate to his branch of 
service denoting participation in combat with the enemy.  
They show that he served in Vietnam as an electrician with 
the 819th, 823rd, and 554th Civil Engineering Squadrons.  

During the veteran's personal hearings held in August 1995 
and November 1996, as well as in written statements, he 
reported a number of combat related stressors.  In 
particular, the veteran has testified that he was exposed to 
combat during his service in Vietnam, including witnessing 
the death of longtime childhood friends Richard Lightborne 
and James Carter.  He also reported that a barrack next to 
him was hit by mortar fire; he endured racial tension; he was 
required to perform convoy duties; he was required to do 
perimeter security details; he was involved in motor 
vehicular accident; he witnessed rains and floods where he 
had to lie in a trench; and he lived next to a medical unit 
where he heard the screams of wounded soldiers and witnessed 
the carrying of dead bodies.  

In this case, the veteran's service records indicate he 
served as an electrician while stationed in Vietnam.  As 
discussed below, there is no corroboration within the 
evidentiary record that he participated in combat.  
Furthermore, the veteran has not received any combat awards 
or decorations.  Still further, the veteran reported that he 
did not participate in combat at his initial VA compensation 
psychiatric examination conducted in November 1994.  

In this regard, while the veteran's has recently reported 
combat related stressors, it should be pointed out that the 
veteran's statements over the course of this appeal have been 
inconsistent regarding his stressors and his stressors for 
the most part have not been verified.  For instance, at his 
most recent personal hearing that was held in November 1996, 
the veteran claimed to have killed people; however, at his VA 
psychiatric examination in November 1994, he specifically 
denied participating in combat.  Furthermore, at his personal 
hearing held in August 1995, the veteran claimed that two 
friends, Richard Goldbirth and James Carter, were killed.  
However, at his personal hearing held in November 1996, the 
veteran claimed that two childhood friends of his, Richard 
Lightborne and James Carter were killed in Phu Cat.

Moreover, the veteran's stressors for the most part, are 
unverified.  The RO received a statement from the veteran 
regarding his claimed stressors in April 1997.  As noted 
above, the veteran claimed that two childhood friends, 
Richard Lightborne and James Carter, were killed in Phu Cat.  
In December 1997, the RO supplied the U. S. Armed Services 
Center for Research of Unit Records (USASCRUR) with a copy of 
the veteran's statements regarding his stressors and 
requested verification.  An August 1998 letter from the 
USASCRUR could not verify the deaths of either of the named 
individuals.  The report did note that there was a rocket 
attack at Bien Hoa Air Base in November 1970.  Importantly, 
the names of the death casualties were Joseph Carter and 
Kenneth Adkins.  The veteran now claims that his friend's 
names were Joseph Carter and Kenneth Adkins.

Further, in the veteran's statements regarding his stressors 
received in April 1997, the veteran indicated that the mortar 
attack occurred in January 1971.  However, as noted above, 
the USASCRUR report indicated that a barrack at Bien Hoa Air 
Base was hit by 122-mm.-rocket fire in November 1970.  The 
Court has indicated that the mere presence in a combat 
situation is not sufficient to show that the veteran was 
engaged in combat with the enemy.  Wood at 193.  In light of 
the fact that the veteran's statements have been inconsistent 
and mostly unverified, I find that they are of limited 
probative value.

Accordingly, the Board finds that, as to all the veteran's 
combat related claimed in-service stressors, the veteran's 
service personnel records and service medical records are, 
for the most part, negative for any corroborating or 
supportive evidence of such stressors.  Instead, the Board 
notes that the veteran's service personnel records and 
service medical records are unremarkable.  Furthermore, all 
of the veteran's own statements within the record regarding 
the occurrence of the stressors are unverifiable or lack 
significant detail so that they are not subject to 
verification.  Because of this inconsistency and lack of 
detail, the Board finds the veteran's statements are not 
credible.  Consequently, the Board finds that the record does 
not contain credible supporting evidence that the claimed 
inservice stressor actually occurred as contemplated by the 
Court in Cohen.

Moreover, as the claimed stressors are not combat-related, 
there must be some evidence, other than the veteran's 
account, to verify the stressor.  "There must also be 
evidence establishing the occurrence of the stressor[; and] 
an opinion by a mental health professional based on a 
postservice examination of the veteran cannot be used to 
establish th[is]."  Cohen, at 145.  See also Moreau v. 
Brown, 9 Vet. App. 389, 395-6 (1996).

III.  Low back disability

The veteran contends further that the RO should have granted 
a higher disability rating for his service-connected low back 
disorder.  He asserts that this disability is more severely 
disabling than currently evaluated.  Specifically, he claims 
that he has been under constant medical care and has been 
taking medication continuously for his back disorder.  In 
addition, he maintains that, as a result of this disability, 
he can no longer participate in ordinary physical activities 
and has restricted lumbar spine motion.  He has presented a 
well-grounded claim for an increased rating for his 
service-connected lumbar spine disability within the meaning 
of 38 U.S.C.A. § 5107(a) (West 1991); Proscelle v. Derwinski, 
2 Vet. App. 629, 632 (1992); Jones v. Brown, 7 Vet. App. 134, 
138 (1994).

The evaluation assigned for service-connected disability is 
established by comparing the manifestations reflected by the 
recent medical findings with the criteria in the VA's SCHEDULE 
FOR RATING DISABILITIES (SCHEDULE), codified in C.F.R. Part 4 
(1998).

Although the evaluation of a service-connected disability 
requires a review of the veteran's medical history with 
regard to that disorder, the Court has held that, where 
entitlement to compensation has already been established, and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  Although a rating 
specialist is directed to review the recorded history of a 
disability in order to make a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
current findings.  Id.  

Based on inservice treatment described above, an October 1971 
rating decision granted service connection for low back 
strain, and assigned a noncompensable disability rating under 
Diagnostic Code 5295, effective from September 1971.  An 
October 1995 rating decision increased the disability 
evaluation to 10 percent disabling, effective from December 
1992. 

As reported above, the veteran reported that he incurred 
industrial related injuries to his back in 1990 and again in 
1992.  A private MRI in December 1990 revealed moderate 
diffuse bulging annulus fibrosis at the L4-L5 level.  

VA outpatient records dated in April 1993 show that the 
veteran complained of right-sided back pain.  He indicated 
that the pain increased with activity, walking and sneezing, 
although lying down helped to relieve the pain.  The physical 
examination disclosed right-sided spasm and tenderness.  
There was also back pain on right-sided straight leg raising.  
The diagnostic assessment was possible L4-L5 herniated 
nucleus pulposus with mild radiculopathy and degenerative 
spondylosis.  He was scheduled for physical therapy.  VA 
outpatient records dated between April and October 1993 show 
that he underwent physical therapy.

Private chiropractic examination conducted in April 1993 
shows that forward flexion was 45 degrees; hyperextension was 
10 degrees; rotation was 75 degrees bilaterally; straight leg 
raising was to 80 degrees.  Patrick's testing was negative.  
Ankle reflexes were depressed.  X-ray revealed sclerosis at 
the L4-L5 with sclerosis of the superior aspect of the L5 and 
inferior border of the L4.  There were posterior osteophytes 
at the L4-L5.  

The chiropractor reported in May 1993 that there was no tilt 
or scoliosis of the lumbosacral spine.  There was no spasm.  
Forward flexion was 45 degrees; hyperextension was 10 
degrees; rotation was to 75 degrees; inclination was 35 
degrees and straight leg raising was 75 degrees, bilaterally.  
The Patrick's testing was complete with pain on the right.  A 
MRI in May 1993 revealed degenerative disc disease with disc 
herniation at the L4-L5 level.

An August 1993 Workman's Compensation examination revealed 
moderately decreased flexion with mild decreased extension.  
There was tenderness over the region of the right sacroiliac 
joint.  There was no sciatic notch tenderness.  Straight leg 
raising was positive on the right side and negative on the 
left.  The impression was herniated nucleus pulposus with 
right lower extremity radiculopathy.  

A November 1993 private examination revealed that there was 
flattening of the lumbar lordosis and muscle spasm.  There 
was restricted pain of motion and straight leg raising was 
restricted on the right.  There was one-inch atrophy of the 
right thigh muscle.  The reflexes were absent in the lower 
extremities.  The great toe extension weakened on the right.  
Sensations were diminished in the right lower extremity.  
Toe-heel walking and squatting were restricted.

In January 1994, the veteran sought an opinion from an 
orthopedist concerning recommendations of epidural injections 
and a lumbar diskectomy.  On examination, there was 
tenderness at the lumbosacral junction with forward flexion 
limited to 30 degrees and extension to 20 degrees.  He could 
toe raise without difficulty.  He had difficulty on right toe 
and heel walk.  Straight leg raising on the right was 
positive at 40 degrees with 4/5 strength in the right 
extensor hallucis longus tendon and decreased sensation in 
the L5 dermatone.  The diagnostic assessment was lumbar 
radiculopathy secondary to herniated disc at the L4-L5 level.  

VA physical therapy notes dated in January 1994 show that the 
veteran reported for his initial visit.  He had decreased 
flexion, otherwise his range of motion was normal.  He was 
given a TENS unit and instructed in flexion exercises.  VA 
outpatient records dated in February 1994 indicated that the 
veteran began physical therapy.  He complained of low back 
and leg pain.  

In a May 1994 letter from the veteran private physician, it 
was reported that the veteran injured himself at his place of 
employment.  The physician noted the veteran's diagnosis of a 
herniated disc at the L4-L5 level.  The physician indicated 
that the veteran was totally disabled. 

Private office notes that date between May and August 1994 
show that the veteran underwent chiropractic care that 
included adjustment massage and passive motion therapy.  

Dr. Broderick's office notes that date between May and 
October 1994 show that the veteran continued his back 
complaints.  He was advised to consider L4-L5 fusion.  On 
examination in October 1994, there was tenderness in the low 
back area.  He could walk on his heels and toes.  He had 
forward flexion of 75 degrees.  There were no positive 
findings on motor testing, sensory examination or straight 
leg raising.

He was seen at the VA orthopedic clinic in June 1994.  It was 
noted that he had a well established diagnosis of L4-L5 
herniated nucleus pulposus.  His history of epidural and use 
of a TENS unit was noted.  He was given Ibuprofen.

A VA outpatient report dated in April 1995 from the pain 
clinic revealed two trigger points that were elicited in the 
right lumbar area.  There was decreased range of flexion 
motion approximately thirty degrees.  He had a normal gait 
with no shooting pain.  He was prescribed Elavil and 
Naprosyn.

At the August 1995 and November 1996 personal hearings, the 
veteran reported his medical history including his back 
symptoms during service.  He experienced restricted motion, 
radiating pain to his hips and legs, mostly on the right side 
and muscle spasms.  He indicated that back pain reduces his 
daily activities.  Lifting anything causes pain and he was 
undergoing physical therapy. He wore a TENS unit and he had 
to walk with a cane.

Under Diagnostic Code 5295, lumbosacral strain is assigned a 
10 percent evaluation when it is manifested by characteristic 
pain on motion.  A 20 percent rating is warranted if there is 
muscle spasm on extreme forward bending, unilateral loss of 
lateral spine motion in a standing position.  A 40 percent 
evaluation requires severe lumbosacral strain manifested by 
listing of the whole spine to the opposite side, a positive 
Goldthwait's sign, marked limitation of forward bending in a 
standing position, loss of lateral motion with osteoarthritis 
changes, or narrowing or irregularity of the joint space.  A 
40 percent evaluation is also warranted if only some of these 
manifestations are present with abnormal mobility on forced 
motion.  38 C.F.R. Part 4, Diagnostic Code 5295 (1998).

The Board finds that the current medical evidence, considered 
in relation to the appellant's medical history, does not 
support a rating in excess of 10 percent.  The record 
presents findings that most nearly reflect characteristic 
pain on motion, evaluated under Diagnostic Code 5295 as 10 
percent disabling.  The veteran has suggested that he should 
be assigned a 20 percent evaluation on the basis of muscle 
spasm.  However, I note that the most recent treatment 
records do not establish the presence of muscle spasm let 
alone loss of lateral spine motion.  

On examination in 1998, Dr. Broderick's office notes show 
that the veteran continued his back complaints.  He underwent 
three examinations that year that basically showed similar 
results.  He could walk on his heels and toes.  He had 70 to 
80 degrees of forward flexion.  There was tenderness in the 
low back.  The motor, reflex, and sensory examinations, as 
well as, straight leg raising were considered normal. 

While the veteran continues to complain of back pain it 
should be pointed out that the current diagnostic code takes 
into consideration painful motion.  The VA and private 
treatment records indicate that there has been improvement in 
his back symptoms.  I have taken into consideration the 
provisions of 38 C.F.R. § 4.40 (1998) which provide that the 
rating should reflect functional loss due to pain.  However, 
the recent VA records do not reflect an increase in physical 
manifestations including muscle spasm.  Additionally, X-ray 
studies failed to reveal any abnormalities or defects that 
can be attributed to his service connected disability.  As 
noted above, the veteran's symptoms have been mostly 
attributed to his nonservice connected degenerative disc 
disease.

I have also considered alternatively rating the veteran's 
back disability under Diagnostic Code 5292, for limitation of 
motion.  First, I note that Diagnostic Code 5295 includes 
limitation of motion in its rating criteria.  Therefore, the 
assignment of a separate rating for limitation of motion in 
addition to the 10 percent rating in effect under Diagnostic 
Code 5295 would be prohibited by 38 C.F.R. § 4.14.  But see 
Esteban v. Brown, 6 Vet. App. 259 (1994) (veteran entitled to 
combine separate 10 percent ratings when none of the 
symptomatology is duplicative or overlapping, but rather is 
distinct and separate:  disfigurement, painful scars, and 
muscle damage resulting in functional limitation).

According to the applicable diagnostic code for limitation of 
motion of the lumbar spine, slight limitation warrants a 10 
percent rating, moderate limitation warrants a 20 percent 
rating, and severe limitation warrants a 40 percent 
evaluation.  38 C.F.R. Part 4, § 4.71a, Code 5292 (1998).  As 
noted, the most recent findings indicate that the veteran had 
75 degrees of flexion with otherwise normal range of motion.  
These findings do not equate to moderate limitation of 
motion, as there remains a significant range of motion of the 
back, with apparently little limitation of rotation, 
extension, or lateral flexion and only some limitation of 
forward flexion. 

After careful scrutiny of all of the medical records and 
evidence of record including his testimony regarding 
employment, I conclude that the current manifestations of the 
appellant's low back disability, which include pain with some 
limitation of motion, approximate the disability picture of 
characteristic pain on motion which calls for a 10 percent 
disability rating, and does not approach the level required 
for a 20 percent disability rating.  38 C.F.R. § 4.71a, 
Diagnostic Code 5295 (1998).

In Floyd v. Brown, 9 Vet. App. 88 (1996), the Court held that 
the Board does not have jurisdiction to assign an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance.  The Board is still obligated to seek out all 
issues that are reasonably raised from a liberal reading of 
documents or testimony of record and to identify all 
potential theories of entitlement to a benefit under the law 
and regulations.  In Bagwell v. Brown, 9 Vet. App. 337 
(1996), the Court clarified that it did not read the 
regulation as precluding the Board from affirming an RO 
conclusion that a claim does not meet the criteria for 
submission pursuant to 38 C.F.R. § 3.321(b)(1) or from 
reaching such a conclusion on its own.  Moreover, the Court 
did not find the Board's denial of an extraschedular rating 
in the first instance prejudicial to the veteran, as the 
question of an extraschedular rating is a component of the 
appellant's claim and the appellant had full opportunity to 
present the increased-rating claim before the RO.  Bagwell at 
339.  

Consequently, the Board will consider whether the potential 
application of various provisions of Title 38 of the Code of 
Federal Regulations have been considered, whether or not they 
were raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589, 593 (1991).  In this case, the 
evidence does not suggest that the veteran's disability 
produces such an exceptional or unusual disability picture as 
to render impractical the applicability of the regular 
schedular standard, thereby warranting the assignment of an 
extraschedular evaluation under 38 C.F.R. § 3.321(b)(1) 
(1998).  This case does not present factors such as frequent 
periods of hospitalization or marked interference with 
employment.  

In regards to industrial impairment, as noted, the veteran 
reported that he is no longer working.  A review of the 
records does not show that his unemployment resulted from his 
service-connected disability.  A review of the medical 
reports show that his non-service-connected degenerative disc 
disease is apparently the primary factor in his current 
unemployment and that he has sought Workman's Compensation 
and SSA benefits for that reason.  The veteran did not 
implicate his low back strain in the employment reports 
related to his Workman's Compensation and SSA benefits.  
Although he now contends that he is unemployed because of his 
low back strain he has not produced any documents from his 
former place of employment implicating his service-connected 
disability in his unemployment. 

Moreover, a review of the claims file does not show that this 
service-connected disorder has resulted in hospitalization.  
Although he has sought treatment for a painful back on 
occasions, this has not resulted in extensive treatment let 
alone hospitalization.  Moreover, as noted above, his 
complaints regarding his back have been related to his non-
service connected degenerative disc disease.  As discussed 
above, the medical evidence reveals that no more than a 10 
percent disability evaluation is in order for the veteran's 
low back strain.  Neither his statements nor the medical 
records indicate that the disability warrants the assignment 
of an extraschedular evaluation.


ORDER

Service connection for degenerative disc disease at the L4-L5 
level is denied.

Service connection for PTSD is denied.

Entitlement to an increased evaluation for the service-
connected low back disorder is denied.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals



 

